HOOD, Judge
(concurring in denial of rehearing) :
I concur in the refusal to grant a rehearing because I am convinced, as were the trial judge and the majority of this court, that the plaintiff mother is unable to properly care for the children at this time because of mental and emotional difficulties.
I do not concur with that part of the majority opinion, however, which implies that the so called “double burden” of proof rule might have been applicable if the plaintiff had been found to be able to care for her children. Unlike my highly esteemed col*761league, Judge Tate, I am not willing to concede that this arbitrary and mechanically followed “double burden” rule, which was applied in Gary v. Gary, 143 So.2d 411, and in Wells v. Wells, 180 So.2d 580, has become the established jurisprudence of this court or of this state.